Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed December 3, 2019 are entered.

Claims 1, 23, 38-50, 52-58, 61-63 are pending.  Claims 2-22, 24-37, 51, 59-60 are canceled.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claim 1, 63, drawn to an isolated nucleic acid molecule encoding a chimeric antigen receptor (CAR) comprising extracellular antigen binding domain, a transmembrane TNFRSF domain, an intracellular signaling domain, classified in Class C12N 15/62.
II. Claims 23, drawn to a chimeric antigen receptor CAR encoded by the isolated nucleic acid molecule, classified in Class C12N 15/62.
III. Claims 38-41, drawn to vector comprising a nucleic acid molecule, classified in Class C12N 15/79.
IV. Claim 42-46, 50, 52-57, 61-62, drawn to cell comprising the vector and method of making the cell, and pharmaceutical composition comprising the cell, classified in Class C12N 5/0636.
. Claims 47, drawn to a method of generating a population of RNA-engineered cells, classified in Class C12N 15/63.
VI. Claims 48, drawn to a method of providing an anti-tumor immunity in a mammal comprising administering a cell, classified in class A61K 35/17.
VII. Claims 49, drawn to a method of treating or preventing cancer in  a mammal comprising administering CAR, classified in class A61K 39/395.
VIII. Claims 58, drawn to a method of treating a mammal having a disease, disorder or condition associated with an elevated expression of a tumor antigen by administering a population of T cells, classified in class A61K 2039/51.

The inventions are distinct, each from the other because of the following reasons.
The products of any one of the inventions I-IV are distinct each from the other, because they are drawn to products having materially different structures and functions.
Inventions V-VIII are distinct, each from the other, because they are drawn to processes having materially different process steps, which are practiced for materially different purposes.  
The products of inventions I-IV and the process of invention V-VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).   In the instant case the inventions alternative process of V-VIII can be used in the alternative product of invention I-IV.
.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification, a separate status in the art when they are classifiable together, and a different field of search.
Claims 1, 23, 38-50, 52-58, 61-63 is/are generic to the following disclosed patentably distinct species:
The election of species should be consistent with election of other species and group.  For each letter, a species must be elected.
 	A) one invention of nucleic acid encoding CAR as they pertain to one set of sequence of SEQ ID NO: of claim 1;
B) one invention of vector Markush group of claim 39;
C)  one invention of promoter of claim 41;
D)  one invention of in vitro transcribed RNA or synthetic RNA of claim 47;
E)  one invention of treating or preventing cancer of claims 49;
F) one invention of hematological cancer of claim 53 and 56;

H)  one invention of lymphoma of claim 55;
I)  one invention of human cancer of claim 57 generic and specific;
J)  one invention of disease, disorder or condition of claim 58;
K)  one invention of cell – T cell or a cell population containing a T cell of claim 62;
L)  one invention of species of sequence % from Markush group of claim 63.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each species are structurally and functionally distinct and requires a separate search in separate databases.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. §1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646